DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 05/02/2022 has been entered. Claim(s) 1-13, 15-20 is/are pending in the application. Applicant’s amendments to the claims have overcome each and every objection and/or 112(d) rejection previously set forth in the office action mailed 02/02/2022. 

	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claimed limitation of “programming structural and material specifications of the sample to be additively manufactured into the one or more computers” is considered indefinite as it is unclear what constitutes programming with structural and material specifications. As such, it is unclear where infringement would occur in the scope of these claims for it is indefinite what is meant by programming and the specification does not provide sufficient structure or definition as to what function the computer is programmed to do in this instance. 
Claims 2-13, 15-20 are rejected from their dependency on Claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US20160114425A1). 
Regarding Claim 1, Liu teaches a method for in situ synthesis of alloys and/or composites from two or more powders in additive manufacturing comprising: (a) providing an apparatus having: an electromagnetic energy source (1205) configured to generate electromagnetic radiation; an autofocusing scanner (1210) configured to receive the electromagnetic radiation from the electromagnetic energy source and to focus and scan the electromagnetic radiation onto a stage where a sample is additively manufactured [0004]; a powder system comprising N powder vessels for the two or more powders (abstract); a powder delivery system (1215) configured to receive the two or more powders from the powder system and to deposit the two or more powders onto the stage [0032]in the vicinity of the focused and scanned electromagnetic radiation; (Figure 12)
and one or more computers coupled to the electromagnetic energy source, the autofocusing scanner, the powder system, and the powder delivery system and configured to control the electromagnetic energy source, the autofocusing scanner, the powder system, and the powder delivery system; [0032]
(b) programming the one or more computers with structural and material specifications of the sample to be additively manufactured [0032]; 
(c) using the one or more computers to control electromagnetic radiation, powder mixture, and powder deposition parameters based on the structural and material specifications of the sample programmed into the one or more computers [0032]; and (d) using the autofocusing scanner to focus and scan the electromagnetic radiation onto the sample while the two or more powders are concurrently deposited by the powder delivery system onto the sample in order to deposit one or more layers onto the sample for multiple metal powder synthesis (“one or more different powder materials may comprise aluminum, steel, stainless steel [etc.”), metal and ceramic synthesis (one or more powders of metal and ceramics such as Hf boride), ceramic synthesis (ceramics and their associated composites) [0036], wherein the one or J. TaboadaPage 22 of 28john@taboadalawfirm. com +1 (210) 920-5297Att. Ref: POLA-P190more layers comprise at least one new material which differs from the two or more powders [0003].
Regarding Claims 2-3, 5, Liu teaches the multiple metal powder synthesis, the metal and ceramic synthesis, the ceramic synthesis, and/or the gradated composition synthesis may be either partially or totally reacted to form the at least one new material [0047] and teaches the powder is melted/fused together, forming an alloyed/composite part [0036] (considered a chemical reaction forming a different material). 
Regarding Claim 4, Liu teaches the laser can be used to form a distinct single phase [0033]
Regarding Claim 6, Liu teaches ceramics such as halfnium boride and its associated composite (considered a metal matrix composite). [0036]
Regarding Claim 8, Liu teaches the powder may be composed or one or more different powdered alloys (alloys are metal powders) [0047]. 
Regarding Claim 19, Liu teaches the radiation source with acoustic-optic control and a pulsed laser configured to control temporal format [0032]. 
Regarding Claim 20, Liu teaches the radiation comprising a laser 1025-1610 nm [0031] reading on the claimed range. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US20160114425A1) as applied to Claim 1 above, and alternatively in view of Jeantette et al. (US6046426).
Regarding Claim 7, Liu teaches a two or different powders can be used in the system and teaches a powder vessel for sending powder to a build platform but does not teach a powder mixer configured to receive and mix a predetermined amount of two or more powders before sending to powder delivery. However, it would have been obvious to one of ordinary skill in the art to use a powder mixer when combining two or more powders in an additive manufacturing system for the purpose of depositing a uniform composition on the build platform to form a uniform object. 
Alternatively Jeantette teaches a method and system for producing complex three dimensional shaped objects by additive manufacturing (abstract), and teaches a combination mixer can be provided with inputs for gas inlets and different powdered materials and an output to the powder delivery system for the purpose of controlling the amount of each constituent and for each powder flow (Claim 8). However, it would have been obvious to one of ordinary skill in the art to use a powder mixer when combining two or more powders in an additive manufacturing system of Liu for the purpose of depositing a uniform composition on the build platform to form a uniform object.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US20160114425A1) as applied to Claim 8 above, in view of Mohanty et al. ("Boron carbide-reinforced aluminum 1100 matrix composites: Fabrication and properties." Materials Science and Engineering: A 498.1-2 (2008): 42-52.)
Regarding Claim 9, Liu teaches one or more powders including aluminum and ceramics [0036] but does not teach the addition of B4C and Al specifically to synthesize aluminum carbide and aluminum diboride. However, Mohanty teaches a method of forming Aluminum-boron carbide composites (abstract) and teaches these Al and B4C can be combined in powder metallurgy methods forming variety of binary and ternary compounds including aluminum carbide and aluminum diboride and this combination is sought after for the purpose combining the ductility of aluminum with the stiffness and hardness of boron carbide (Page 42, Col. 2, Lines 11-18). Therefore, it would have been obvious to one of ordinary skill in the art to combine aluminum alloy and B4C powders in the method of Liu for the purpose of forming an additively manufactured powder metallurgy composite product with high ductility and good hardness/stiffness properties. 

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US20160114425A1) as applied to Claim 8 above, in view of Quantinetz et al. (US3742709) and further in view of Scholz et al. (US3320038).
Regarding Claims 10-11, Liu teaches one or more powders including tungsten and tantalum carbide and halfnium diboride (Claim 8) but does not teach the addition of tantalum hafnium carbide and tungsten, forming TaW. However, Quantinetz teaches a powder metallurgy method of gorming a composite by mixing particles of a refractory compound selected from tantalum carbide and hafnium carbide with particles of a tungsten matrix (Claim 1) and teaches that refractory compounds such as TaC and HfC react with tungsten and achieved excellent Stress/psi strength results (Table II). Therefore, it would have been obvious to one of ordinary skill in the art to combine TaC or HfC to the tungsten powder in the method taught by Liu for the purpose of forming a strength composite material. 
Further, Scholz teaches tantalum carbide and hafnium carbide can be sintered together forming a high density low porous articles (Table 1). Therefore, it would have been obvious to one of ordinary skill to modify the Teachings of Liu in view of Quantinetz to combine both tantalum and hafnium carbides in a tungsten matrix together to achieve the predictable result of forming a reacted sintered composite material. 

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US20160114425A1) as applied to Claim 8 above, in view of Quantinetz et al. (US3472709) and further in view of Talbert et al. (US5486496).
Regarding Claims 12-13, Liu teaches one or more powders including silicon carbide and (diamond or graphene, which are allotropes of pure carbon) (Claim 8) but does not teach explicitly teach the combination of the two powders together. However, Talbert teaches a method of forming a silicon carbide-graphite sintered composite (abstract), and teaches this composite is desired for the purpose of combining the good corrosion resistance and are wear resistance at elevated temperatures with graphite for the purpose of improving lubricity at elevated temperatures of the sintered product (Col. 1, Lines 10-25) and can be combined by blending SiC powder with graphite powder (Col. 1, Lines 50-61). Therefore, one of ordinary skill in the art would have been motivated to form a SiC and carbon powder composite in the method of Liu for the purpose of forming a SiC based sintered product with improved lubricity at elevated temperatures. 
Regarding the claim 14 limitation of “wherein the silicon carbide may be formed in the one or more layers”, this is considered an optional limitation; therefore the prior art reads on this limitation as well. 

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US20160114425A1) as applied to Claim 1 above, in view of Liu et al. (LIU II) ("Microstructure and wear resistance of compositionally graded TiAl intermetallic coating on Ti6Al4V alloy fabricated by laser powder deposition." Surface and Coatings Technology 353 (2018): 32-40.).
Regarding Claims 15-16, Liu teaches one or more powders including aluminum and titanium (Claim 8) but does not teach explicitly teach the combination of the two powders together or teaches a gradated composition between gamma titanium aluminides and aluminum. However, LIU II teaches Al and Ti powder can be fused together to form an intermetallic film article with regions of different compositions such as Ti-aluminudes (Table 3 Layer I) and Al (Table 3, Layer III) along a gradient (See Fig. 7). This is done for the purpose of producing an article with simultaneous high toughness and high temperature performance (See Introduction, [001]). Therefore, it would have been obvious to one of ordinary skill in the art to additively manufacture an article with Ti-aluminide and Al gradients in the method of Liu for the purpose of forming a composite article with combined high toughness and high temperature performance. 

Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US20160114425A1) as applied to Claim 1 above, in view of Ozer et al. ("Processing of tungsten/copper materials from W–CuO powder mixtures." Materials Science and Engineering: A 460 (2007): 525-531.)
Regarding Claims 15 and 17, Liu teaches one or more powders including tungsten (Claim 8) but does not teach explicitly teach a gradated combination of copper and tungsten. However, Ozer teaches Cu and W powder can be fused together to form a CuW composite with a refractory W phase with low thermal expansion and high strength as well as a Cu phase with high thermal and electrical conductivity with a smooth gradient or transition to limit the thermos-mechanical stress between different regions and can be used for heat sinks (Introduction, [001]). Therefore, it would have been obvious to one of ordinary skill in the art to additively manufacture an article with Cu-W gradients in the method of Liu for the purpose of forming a composite article with low thermal expansion and high strength as well as a phase with high thermal and electrical conductivity with a smooth gradient or transition to limit the thermos-mechanical stress between different regions. 


Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive. 
Regarding the 112(b) rejections, applicant argues the limitation of programming the one or more computers with structural or material specifications is not related to the patentability and does not affect the scope of the claims. This is not convincing as the claimed invention requires the step of programming and the controlling radiation, powder mixture, and powder deposition based on the structural and material specification of the sample programmed; and is in a condition to affect patentability of the claims as well as the metes and bounds of the claimed invention. 
Regarding the Liu reference applicant argues the prior art does not disclose the claim element of the one or more layers comprising at least one new material which differs from the two or more powders. The Liu reference teaches depositions of initial powders A and B to form an object made of A and B; while applicant’s disclosure powders A and B form a new in situ alloy or composite C and D within the layer during additive manufacturing. 
This is however not convincing. The claimed invention requires (1) a powder system comprising N number of powder vessels for two or more powders; (2) a powder delivery system configured to receive two or more powders from the powder system and deposit them on the stage “concurrently” where EM radiation forms a new material different from the two powders. While applicant would like to seemingly impart the limitation that each powder vessel contains a different material powder, this is not what is claimed. More than one powder vessel containing two or more powders includes the possibilities that each powder vessel contains a different powder AND that each powder vessel contains one or more powders from a broadest reasonable interpretation of the claims. 
Regarding the argument that the Liu reference merely teaches a physical change of matter where powders A and B form a composite of A and B; while in Applicants disclosure, powders A and B chemically change to form composites C and D; this argument is not considered persuasive. Both in the prior art and in the inventive disclosure, powders of different compositions are added together, and selectively melted with EM radiation to form a composite. The selective melting of components A and B is not a reversable reaction. Two metals forming an alloy in the melt pool is not a composite of A and B but rather a new alloy C with a distinct composition, microstructure and physical and chemical properties. The same applies with any combination of metal-metal composites, ceramic-metal composites, and ceramic composites, each taught by the prior art. While applicant argues the inventive concept of adding the powders in situ and deposited separately allows for an object comprising A, B, C, and/or D since; the claimed invention does not actually specify or require that the distinct powders be added separately; the claimed invention only requires N number of vessels with two or more powders of A and B be deposited concurrently or at the same time, and the prior art teaches this limitation as pointed out by the rejection. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jarvis et al. (US20150328719A1) and Withers et al. (US2006018573A1) teach composite welding/additive manufacturing by combining different powders/wires in the melt pool in-situ. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735